Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00289-CV

                                Kenneth Richard GRIFFITH,
                                         Appellant

                                               v.

                                  Martha Hightower REYES,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 15087
                        Honorable Stephen B. Ables, Judge Presiding

  BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, the trial court’s order dismissing
appellant’s claims is AFFIRMED. Costs of appeal are taxed against Appellant Kenneth Richard
Griffith.

       SIGNED August 10, 2022.


                                                _____________________________
                                                Liza A. Rodriguez, Justice